Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 5 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, and the definition of “about” in paragraph [0031] of the specification does not provide a standard for ascertaining the requisite degree. For example, paragraph [0031] defines the term “about” to mean an approximation, but does not define the limits of said approximation. Furthermore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In order to expedite prosecution, the term “about” in claim 5 is construed as how it might reasonably be interpreted by a person having ordinary skill in the art.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2007/0059502, “Wang”).

Regarding claim 1, Wang anticipates 1. A method of forming a metallized article, comprising the steps:
forming a via through a body of a wafer such that the via has a via surface (Figs. 1, 3-4, [0004], [0050]; the via hole 88 is formed through a body of a wafer 32 such that the via hole 88 has a via surface at the Ru-based layer 112);
applying an adhesion layer to the via surface such that a portion of the via surface is free of the adhesion layer (Figs. 1, 3-4, [0004], [0050]; the layer 114 is construed as an adhesion layer is applied to the Ru-based layer 112 in the form of the agglomerations 118 such that a portion of the Ru-based layer 112 has the sidewall voids 120 which is the portion of the via surface which is free of the layer 114); 
and depositing a metal within the via such that the metal is in direct contact with the adhesion layer and with the via surface that is free of the adhesion layer (Figs. 1, 3-5, [0004], [0050], [0061]; the electrochemical plating (ECP) step 162 is used to fill the remainder of the via hole with copper using the seed layer as both a seed and a plating electrode. The ECP step 162 also over fills the via hole and coats the top of the field region.).

Regarding claim 2, Wang anticipates 2. The method of claim 1, further comprising the steps:
contacting the wafer with a metal substrate (Figs. 1, 3-5, [0004], [0050], [0061]; the wafer 32 is contacted to the pedestal 30 which is a conductive structure that is equivalent to a metal substrate); 
and filling the via with an electrolyte solution (Figs. 1, 3-5, [0004], [0013], [0050], [0061]; the via hole 88 is filled with an electrolyte flow during the electrochemical plating (ECP)).

Regarding claim 3, Wang anticipates 3. The method of claim 1, wherein the step of depositing a metal within the via further comprises the step of: applying a voltage or current between the substrate and an electrode in electrical communication with the electrolyte to deposit the metal (Figs. 1, 3-5, [0004], [0012], [0013], [0050], [0061];  the RF power supply 34 produces a negative DC self bias. The negative voltage attract the positively charged sputter ions deep within the via hole 88).

Regarding claim 6, Wang anticipates 6. The method of claim 1, wherein the step of applying the adhesion layer further comprises: applying the adhesion layer to the via surface as a plurality of discrete adhesion layers (Figs. 1, 3-4, [0004], [0050]; the seed layer 114 is applied to the Ru-based layer 112 in the form of the agglomerations 118 such that a portion of the Ru-based layer 112 has the sidewall voids 120 which is the portion of the via surface which is free of the seed layer 114, as such the agglomerations 118 are applied as a plurality of discrete adhesion layers).

Regarding claim 7, Wang anticipates 7. The method of claim 6, wherein the plurality of discrete adhesion layers comprises a first adhesion layer, a second adhesion layer, and a third adhesion layer that are applied in a discontinuous manner such that the via surface is free of the adhesion layers between the first adhesion layer and the second adhesion layer and between the second adhesion layer and the third adhesion layer (Figs. 1, 3-4, [0004], [0050]; the seed layer 114 is applied to the Ru-based layer 112 in the form of the agglomerations 118 such that a portion of the Ru-based layer 112 has the sidewall voids 120 which is the portion of the via surface which is free of the seed layer 114, as such the plurality of agglomerations 118 has a first adhesion layer, a second adhesion layer, and a third adhesion layer that are applied in a discontinuous manner such that the via surface is free of the adhesion layers which are the sidewall voids 120, between the first adhesion layer and the second adhesion layer and between the second adhesion layer and the third adhesion layer).

Regarding claim 12, Wang anticipates 12. The method of claim 1, wherein the via is free of an electrically conductive seed layer between the via surface and the metal (Figs. 1, 3-5, [0004], [0050], [0061]; the layer 114 is construed as an adhesion layer applied to the Ru-based layer 112 and the electrochemical plating (ECP) step 162 is used to fill the remainder of the via hole with copper using the seed layer as both a seed and a plating electrode. The ECP step 162 also over fills the via hole and coats the top of the field region. As such, the via hole 88 is free of an electrically conductive seed layer between the via surface and the plating electrode).

Regarding claim 14, Wang anticipates 14. The method of claim 1, wherein the step of depositing a metal within the via further comprises filling the via with the metal (Figs. 1, 3-5, [0004], [0050], [0061]; the electrochemical plating (ECP) step 162 is a plating electrode which is a metal deposited within the via hole 88).

Regarding claim 15, Wang anticipates 15. The method of claim 1, wherein the wafer comprises a glass, glass-ceramic, or ceramic material (Figs. 1, 3-5, [0044];  it is possible to sputter deposit a RuTa alloy to form an electrically conductive amorphous metal, also called a glassy metal as the RuTa barrier layer 112).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Jezewski et al. (US 2014/0061918, “Jezewski”).

Regarding claim 4, Wang discloses the claimed invention as applied to claim 1, above.
Wang does not disclose wherein the step of applying the adhesion layer further comprises:
sputtering at least one of Ta, Ti, Cr, V, Zr, Mn, W, Fe, Sn, Zn, In and Al on the via surface.
Jezewski discloses wherein the step of applying the adhesion layer further comprises:
sputtering at least one of Ta, Ti, Cr, V, Zr, Mn, W, Fe, Sn, Zn, In and Al on the via surface (Fig. 2c, [0020]; the copper layers 240 and 242 may be continuous or discontinuous, and are formed by sputtering, and other materials besides Cu may be used for layers 240 and 242, such as chromium (Cr), iron (Fe), manganese (Mn), titanium (Ti), tantalum (Ta), tungsten (W), or combinations thereof.).
	  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Wang’s via with Jezewski’s materials in order to develop a body-centered-cubic (BCC) structure having a lower electrical resistivity, as suggested by Jezewski at Abstract.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Abraham et al. (US 2018/0005887, “Abraham”).

Regarding claim 5, Wang discloses the claimed invention as applied to claim 1, above.
Wang does not disclose forming the via with an aspect ratio of about 4:1 or greater.
Abraham discloses forming the via with an aspect ratio of about 4:1 or greater (Fig. 10, [0045]; The described through-silicon vias (TSV) structure can be formed across a range of via aspect ratios, including aspect ratios that would traditionally be considered high, e.g., above about 4:1).
	  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Wang’s via with Abraham’s aspect ratio in order to provide appropriate signal propagation in applications such as RSFQ (rapid single flux quantum) circuitry, as well as ground stitching to control chip modes and slot line modes, as suggested by Abraham at [0045].

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to each respective parent claim, above.

Regarding claim 8, Wang discloses the claimed invention as applied to claim 7, above.
Wang is silent regarding at least 15% of the via surface is free of the adhesion layer.
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed the via structure of Wang with at least 15% of the via surface free of the adhesion layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, such a modification would have involved a mere change in the size of the portion of the via surface as taught by Wang that is free from the adhesion layer. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Wang, paragraphs [0013] and [0050] discusses the sidewall voids 102 and 120 may have varying sizes.  Although Wang is silent regarding the claimed at least 15% of the via surface comprises the sidewall voids, a person of ordinary skill in the art would have predictably constructed the via surface to comprise at least 15% of sidewall voids in view of Wang, Figs. 3-4, and through ordinary experimentation in order to discover the optimum range to effect the current path of the electroplating, as suggested by Wang at [0013].

Regarding claim 9, Wang discloses the claimed invention as applied to claim 8, above.
Wang is silent regarding at least 10% of the via surface is free of the adhesion layer.
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed the via structure of Wang with at least 10% of the via surface free of the adhesion layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, such a modification would have involved a mere change in the size of the portion of the via surface as taught by Wang that is free from the adhesion layer. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Wang, paragraphs [0013] and [0050] discusses the sidewall voids 102 and 120 may have varying sizes.  Although Wang is silent regarding the claimed at least 10% of the via surface comprises the sidewall voids, a person of ordinary skill in the art would have predictably constructed the via surface to comprise at least 15% of sidewall voids in view of Wang, Figs. 3-4, and through ordinary experimentation in order to discover the optimum range to effect the current path of the electroplating, as suggested by Wang at [0013].

Regarding claim 10, Wang discloses the claimed invention as applied to claim 1, above.
Wang is silent regarding at least 15% of the via surface is free of the adhesion layer.
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed the via structure of Wang with at least 15% of the via surface free of the adhesion layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, such a modification would have involved a mere change in the size of the portion of the via surface as taught by Wang that is free from the adhesion layer. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Wang, paragraphs [0013] and [0050] discusses the sidewall voids 102 and 120 may have varying sizes.  Although Wang is silent regarding the claimed at least 15% of the via surface comprises the sidewall voids, a person of ordinary skill in the art would have predictably constructed the via surface to comprise at least 15% of sidewall voids in view of Wang, Figs. 3-4, and through ordinary experimentation in order to discover the optimum range to effect the current path of the electroplating, as suggested by Wang at [0013].

Regarding claim 11, Wang discloses the claimed invention as applied to claim 10, above.
Wang is silent regarding at least 10% of the via surface is free of the adhesion layer.
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed the via structure of Wang with at least 10% of the via surface free of the adhesion layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, such a modification would have involved a mere change in the size of the portion of the via surface as taught by Wang that is free from the adhesion layer. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Wang, paragraphs [0013] and [0050] discusses the sidewall voids 102 and 120 may have varying sizes.  Although Wang is silent regarding the claimed at least 10% of the via surface comprises the sidewall voids, a person of ordinary skill in the art would have predictably constructed the via surface to comprise at least 15% of sidewall voids in view of Wang, Figs. 3-4, and through ordinary experimentation in order to discover the optimum range to effect the current path of the electroplating, as suggested by Wang at [0013].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above in view of Choi et al. (US 2018/0158752, “Choi”). 

Regarding claim 13, Wang discloses 13. The method of claim 1, further comprising the steps: applying the adhesion layer to a surface of the wafer (Figs. 1, 3-4, [0004], [0050]; the layer 114 is construed as an adhesion layer is applied to the top surface of the wafer); 
and removing the adhesion layer present on the surface of the wafer (Figs. 1, 3-5, [0004], [0050], [0061]; the excess copper is removed by chemical mechanical polishing (CMP) which levels the structure to the top of the field region).
Wang does not explicitly disclose removing the adhesion layer present on the surface of the wafer prior to the step of depositing the metal within the vias.
Choi discloses removing the adhesion layer present on the surface of the wafer prior to the step of depositing the metal within the vias (Fig. 3, [0058]; a polishing process and a plating process are performed on the via hole 14H).
	It would have been obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Wang’s via hole with Choi’s polishing and plating process in order to further form and refine the copper surface layer on upper surfaces of the pillars, as suggested by Choi at [0058].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847